Mack, J. While I concur in the judgment, it is unnecessary and I am not prepared to determine whether such a statement of the insured as was here offered in evidence is admissible, under the rulings in the Hansen and the Van Frank cases, against a beneficiary even under a fraternal insurance certificate and even though the beneficiary’s rights are contingent in the sense that the insured has the absolute right to change the beneficiary. See 5 Wigmore Evidence, sec. 1081, n. 6, and A. M. Kales “Declarations of the insured against the beneficiary,” 6 Columbia Law Rev. 509.